Case 3:18-cv-01587-JD Document 104-7 Filed 06/27/19 Page 1 of 5




                    Exhibit 6
Case 3:18-cv-01587-JD Document 104-7 Filed 06/27/19 Page 2 of 5




                        DHS-001-1546-001815
Case 3:18-cv-01587-JD Document 104-7 Filed 06/27/19 Page 3 of 5




                        DHS-001-1546-001816
Case 3:18-cv-01587-JD Document 104-7 Filed 06/27/19 Page 4 of 5




                        DHS-001-1546-001817
Case 3:18-cv-01587-JD Document 104-7 Filed 06/27/19 Page 5 of 5




                        DHS-001-1546-001818
